Name: Commission Regulation (EC) No 358/98 of 13 February 1998 setting the final reference amounts for producers of soya beans, rape or colza seed and sunflower seed for the 1997/98 marketing year
 Type: Regulation
 Subject Matter: farming systems;  plant product;  economic policy
 Date Published: nan

 EN Official Journal of the European Communities 14. 2. 98L 42/18 COMMISSION REGULATION (EC) No 358/98 of 13 February 1998 setting the final reference amounts for producers of soya beans, rape or colza seed and sunflower seed for the 1997/98 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ- cers of certain arable crops (1), as last amended by Regula- tion (EC) No 2309/97 (2), and in particular Article 12 thereof, Whereas Article 5(1)(d) of Regulation (EEC) No 1765/92 provides that the Commission is to calculate a final regional reference amount based on the observed refer- ence price for oil seeds, by substituting the observed reference price for the projected reference price; whereas the Commission has determined the observed reference price using the data provided pursuant to Commission Regulation (EC) No 3405/93 (3); Whereas Article 5(1)(e) of Regulation (EEC) No 1765/92 specifies that if the area of land for which the crop specific oil seed compensatory payment is made, after the application of Article 2(6) of that Regulation, exceeds the maximum guaranteed area (MGA), the final regional reference amounts shall be reduced; whereas Article 5(1)(f) of Regulation (EEC) No 1765/92 specifies that the final regional reference amounts shall be reduced by 1 % for every 1 % by which the MGA has been exceeded; whereas the reduction of final regional reference amounts shall be restricted to those Member States which have exceeded their national reference area (NRA), reduced by 10 %; whereas the weighted average reduction applied in these Member States shall be equal to the reduction necessary at the level of the MGA; whereas the reductions applied in Member States should reflect their contribu- tion towards the total overshoot of the MGA; Whereas the ceiling applicable to irrigated soya in France laid down in Article 7 of Commission Regulation (EC) No 658/96 (4), as last amended by Regulation (EC) No 1779/97 (5), has not been exceeded; whereas, in accord- ance with the first sentence of the sixth subparagraph of Article 3(1) of Regulation (EEC) No 1765/92, there is no need to reduce the final regional reference amounts; Whereas pursuant to Article 3(6) of Regulation (EEC) No 1765/92 the compensatory payments for the 1997/98 marketing year are to be multiplied by a coefficient of 0,994 in the case of France as laid down in Commission Regulation (EC) No 1719/97 (6); Whereas the producers received an advance payment at the level established in Article 2 of Commission Regula- tion (EC) No 1394/97 (7); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder, HAS ADOPTED THIS REGULATION: Article 1 1. A succinct explanation of the calculation of the final regional reference amounts referred to in Article 5(3) of Regulation (EEC) No 1765/92 is set out in Annex I. 2. The final regional reference amounts for the 1997/ 98 marketing year shall be as set out in Annex II. 3. In calculating the compensatory payment to be made to producers of oil seeds referred to in Article 11(4) of Regulation (EEC) No 1765/92, the competent authority shall take account of: Ã¯ £ § any reduction in the producers eligible area and the level of the compensatory payment, Ã¯ £ § any advance payment made in accordance with Article 2 of Regulation (EC) No 1394/97. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.(1) OJ L 181, 1. 7. 1992, p. 12. (2) OJ L 321, 22. 11. 1997, p. 3. (3) OJ L 310, 14. 12. 1993, p. 10. (4) OJ L 91, 12. 4. 1996, p. 46. (6) OJ L 242, 4. 9. 1997, p. 32. (5) OJ L 252, 16. 9. 1997, p. 18. (7) OJ L 190, 19. 7. 1997, p. 31. EN Official Journal of the European Communities14. 2. 98 L 42/19 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 February 1998. For the Commission Franz FISCHLER Member of the Commission EN Official Journal of the European Communities 14. 2. 98L 42/20 ANNEX I Succinct explanation of the calculation of the corrected final regional reference amount for producers of oilseeds in the 1997/98 marketing year I. Adjustment of support payments pursuant to Article 5(1)(d) of Regulation (EEC) No 1765/92. Final regional reference amounts. 1. The observed reference price for oilseeds, which represents the average price recorded on the markets during the 1997/98 marketing year, has been assessed at ECU 235,636 per tonne. This observed reference price has been calculated on the basis of offers and prices reported by Member States in accordance with Regulation (EC) No 3405/93. 2. The level of the observed reference price is such that it is necessary to reduce the projected level of compensatory payments by 11 %, pursuant to Article 5 of Regulation (EEC) No 1765/92. The final regional reference amounts will be established at a level 11 % lower than the projected regional reference amounts laid down in Regulation (EC) No 1394/97. II. Adjustment of support payments pursuant to Article 5(1)(e) of Regulation (EEC) No 1765/92. Correction of final regional reference amounts. 1. After the application of Article 2(6) of Regulation (EEC) No 1765/92, the areas of land for which crop specific oilseed payments have been made are such that the MGA has been overshot by 3 %. 2. The reductions applied to the final regional reference amounts as a consequence of the overshoot of the national reference areas less 10 % are as follows: (%) Greece 0,56 France 2,89 Ireland 3,35 Italy 10,23 United Kingdom 6,62 3. The weighted average reduction of support in the MGA covering Community production is as follows: A Percentage reduction of support applied for B Area benefiting from crop specific compensatory payments C = A Ã  B Reduction of support expressed in hectare equivalents of support Greece 0,56 23 824 133 France 2,89 1 714 148 49 539 Ireland 3,35 5 036 169 Italy 10,23 722 690 73 931 United Kingdom 6,62 438 787 29 048 Total 152 820 4. The total reduction in support necessary pursuant to Article 5(1)(f) in the MGA covering Community production, expressed in hectare equivalents of support, is: Percentage overshoot of MGA: 3 %. Area benefiting from crop specific compensatory payments within the MGAs: 5 089 569 ha. Total reduction of support necessary, expressed in hectare equivalents of support: 3 % of 5 089 569 ha = 152 687 5. The aggregate reduction in support given in point II(4) is equal to the total reduction of support necessary to respect the conditions of Article 5(1)(f) of Regulation (EEC) No 1765/92. EN Official Journal of the European Communities14. 2. 98 L 42/21 Member State Region Reference Yield(t/ha) Final reference amount (ECU/ha) ANNEX II Final regional reference amounts Ã¯ £ § 1997/98 BelgiÃ «/Belgique: Polders/Polders Oil seeds 2,40 392,35 Leemstreek/Limoneuse Oil seeds 3,31 541,12 Zandleemstreek/Sablo-limoneuse Oil seeds 3,12 510,06 Condroz/Condroz Oil seeds 3,07 501,89 Weidestreek/HerbagÃ ¨re Oil seeds 3,03 495,35 Zandstreek/Sablonneuse Oil seeds 2,85 465,92 Kempen/Campine Oil seeds 2,72 444,67 Famenne/Famenne Oil seeds 2,97 485,54 Fagnes/Fagnes Oil seeds 3,15 514,96 Ardennen/Ardenne Oil seeds 2,99 488,81 Jurastreek/Jurassique Oil seeds 3,38 552,57 Hen. Kempen/Campine-HennuyÃ ¨re Cereals 6,44 540,14 Hoge Ardennen/Haute Ardenne Cereals 3,77 316,20 Danmark: Oil seeds 2,700 441,40 Deutschland: Schleswig-Holstein Oil seeds 3,380 552,57 Hamburg Oil seeds 3,070 501,89 Bremen Oil seeds 3,130 511,70 Niedersachsen: Ã¯ £ § Regions 1-9 Oil seeds 3,060 500,25 Ã¯ £ § Region 10 Oil seeds 3,440 562,37 Nordrhein-Westfalen Oil seeds 3,110 508,43 Hessen Oil seeds 3,100 506,79 Rheinland-Pfalz Oil seeds 2,850 465,92 Baden-WÃ ¼rttemberg Oil seeds 2,970 485,54 Bayern Oil seeds 3,180 519,87 Saarland Oil seeds 2,700 441,40 Berlin Oil seeds 2,680 438,13 Brandenburg: Ã¯ £ § Region 1 Oil seeds 3,440 562,37 Ã¯ £ § Region 2 Oil seeds 2,680 438,13 Mecklenburg-Vorpommern Oil seeds 3,440 562,37 Sachsen Oil seeds 2,960 483,90 Sachsen-Anhalt Oil seeds 2,670 436,49 ThÃ ¼ringen Oil seeds 2,870 469,19 Ã Ã »Ã » Ã ´Ã ±: Ã¯ £ § Region 1 Oil seeds 1,900 308,87 Ã¯ £ § Region 2 Oil seeds 2,200 357,64 EspaÃ ±a: Non-irrigated: 1 Cereals 0,900 75,49 2 Cereals 1,200 100,65 3 Cereals 1,500 125,81 4 Cereals 1,800 150,97 5 Cereals 2,000 167,75 6 Cereals 2,200 184,52 7 Cereals 2,500 209,68 8 Cereals 2,700 226,46 9 Cereals 3,200 268,39 10 Cereals 3,700 310,33 11 Cereals 4,100 343,88 EN Official Journal of the European Communities 14. 2. 98L 42/22 Member State Region Reference Yield(t/ha) Final reference amount (ECU/ha) Irrigated: 1 Cereals 3,000 251,62 2 Cereals 3,100 260,01 3 Cereals 3,200 268,39 4 Cereals 3,400 285,17 5 Cereals 3,500 293,55 6 Cereals 3,600 301,94 7 Cereals 3,700 310,33 8 Cereals 3,800 318,72 9 Cereals 3,900 327,10 10 Cereals 4,000 335,49 11 Cereals 4,100 343,88 12 Cereals 4,200 352,27 13 Cereals 4,300 360,65 14 Cereals 4,400 369,04 15 Cereals 4,500 377,43 16 Cereals 4,600 385,82 17 Cereals 4,700 394,20 18 Cereals 4,800 402,59 19 Cereals 4,900 410,98 20 Cereals 5,000 419,36 21 Cereals 5,100 427,75 22 Cereals 5,200 436,14 23 Cereals 5,300 444,53 24 Cereals 5,400 452,91 25 Cereals 5,500 461,30 26 Cereals 5,700 478,08 27 Cereals 5,800 486,46 28 Cereals 5,900 494,85 29 Cereals 6,100 511,62 30 Cereals 6,200 520,01 31 Cereals 6,300 528,40 32 Cereals 6,400 536,79 33 Cereals 6,600 553,56 34 Cereals 7,100 595,50 35 Cereals 8,200 687,76 36 Cereals 8,300 696,14 France: Zone I: Ã¯ £ § Soja Non-irrigated Cereals 5,930 482,99 Irrigated Cereals 8,120 661,37 Ã¯ £ § Colza/Tournesol Cereals 6,023 490,57 Zone II: Ã¯ £ § Soja Non-irrigated Cereals 4,680 381,18 Irrigated Cereals 8,770 714,31 Ã¯ £ § Colza/Tournesol Cereals 5,554 452,37 Ireland: Oil seeds 3,300 521,41 Italia: Torino montagna interna Cereals 2,224 167,45 Torino collina interna Oil seeds 3,612 530,09 Torino pianura Oil seeds 4,399 645,58 Vercelli Ã¯ £ § Biella montagna interna Cereals 4,853 365,40 Vercelli Ã¯ £ § Biella collina interna Oil seeds 4,233 621,22 Vercelli Ã¯ £ § Biella pianura Oil seeds 4,826 708,25 Novara Ã¯ £ § Verbano Ã¯ £ § Cusio Ã¯ £ § Ossola montagna interna Cereals 3,731 280,92 Novara Ã¯ £ § Verbano Ã¯ £ § Cusio Ã¯ £ § Ossola collina interna Oil seeds 3,744 549,46 Novara pianura Oil seeds 4,488 658,64 Cuneo montagna interna Oil seeds 3,762 552,10 Cuneo collina interna Oil seeds 3,877 568,98 EN Official Journal of the European Communities14. 2. 98 L 42/23 Member State Region Reference Yield(t/ha) Final reference amount (ECU/ha) Cuneo pianura Oil seeds 4,187 614,47 Asti collina interna Oil seeds 3,254 477,55 Asti pianura Oil seeds 3,409 500,29 Alessandria montagna interna Oil seeds 3,550 520,99 Alessandria collina interna Oil seeds 3,384 496,63 Alessandria pianura Oil seeds 3,359 492,96 Aosta montagna interna Cereals 2,328 175,28 Varese montagna interna Oil seeds 3,950 579,69 Varese collina interna Oil seeds 3,437 504,40 Varese pianura Oil seeds 3,244 476,08 Como Ã¯ £ § Lecco subz. 1 montagna interna Cereals 6,652 500,85 Como Ã¯ £ § Lecco subz. 1 collina interna Oil seeds 3,541 519,67 Como pianura Oil seeds 4,167 611,54 Sondrio montagna interna Cereals 4,793 360,88 Milano collina interna Oil seeds 4,349 638,25 Milano Ã¯ £ § Lodi pianura Oil seeds 4,662 684,18 Bergamo Ã¯ £ § Lecco subz. 2 montagna interna Cereals 3,817 287,39 Bergamo Ã¯ £ § Lecco subz. 2 collina interna Oil seeds 4,375 642,06 Bergamo pianura Oil seeds 5,000 733,78 Brescia montagna interna Cereals 5,469 411,78 Brescia collina interna Oil seeds 5,000 733,78 Brescia pianura Oil seeds 5,000 733,78 Pavia montagna interna Oil seeds 3,377 495,60 Pavia collina interna Oil seeds 3,578 525,10 Pavia pianura Oil seeds 4,194 615,50 Cremona pianura Oil seeds 4,737 695,19 Mantova collina interna Oil seeds 4,620 678,02 Mantova pianura Oil seeds 5,000 733,78 Bolzano montagna interna Cereals 1,848 139,14 Trento montagna interna Cereals 4,374 329,33 Verona montagna interna Oil seeds 5,000 733,78 Verona collina interna Oil seeds 4,715 691,96 Verona pianura Oil seeds 4,972 729,67 Vicenza montagna interna Oil seeds 4,439 651,45 Vicenza collina interna Oil seeds 5,000 733,78 Vicenza pianura Oil seeds 4,817 706,93 Belluno montagna interna Oil seeds 3,499 513,50 Treviso collina interna Oil seeds 4,422 648,96 Treviso pianura Oil seeds 4,640 680,95 Venezia pianura Oil seeds 4,688 688,00 Padova collina interna Oil seeds 4,044 593,48 Padova pianura Oil seeds 4,300 631,05 Rovigo pianura Oil seeds 4,502 660,70 Udine montagna interna Cereals 4,320 325,26 Udine collina interna Oil seeds 4,159 610,36 Udine pianura Oil seeds 4,552 668,04 Gorizia collina interna Oil seeds 4,049 594,22 Gorizia pianura Oil seeds 4,517 662,90 Trieste pianura Cereals 4,879 367,35 Pordenone montagna interna Oil seeds 3,012 442,03 Pordenone collina interna Oil seeds 3,570 523,92 Pordenone pianura Oil seeds 4,150 609,04 Imperia montagna interna Cereals 3,372 253,89 Imperia collina interna Cereals 3,372 253,89 Imperia collina litoranea Cereals 3,372 253,89 Savona montagna interna Cereals 3,372 253,89 Savona montagna litoranea Cereals 3,372 253,89 Savona collina interna Cereals 3,372 253,89 Savona collina litoranea Cereals 3,372 253,89 Genova montagna interna Cereals 3,372 253,89 Genova montagna litoranea Cereals 3,372 253,89 Genova collina interna Cereals 3,372 253,89 Genova collina litoranea Cereals 3,372 253,89 La Spezia montagna interna Cereals 3,372 253,89 La Spezia collina interna Cereals 3,372 253,89 La Spezia collina litoranea Cereals 3,372 253,89 Piacenza montagna interna Cereals 3,676 276,78 Piacenza collina interna Oil seeds 3,607 529,35 EN Official Journal of the European Communities 14. 2. 98L 42/24 Member State Region Reference Yield(t/ha) Final reference amount (ECU/ha) Piacenza pianura Oil seeds 3,895 571,62 Parma montagna interna Oil seeds 3,631 532,87 Parma collina interna Oil seeds 3,693 541,97 Parma pianura Oil seeds 3,808 558,85 Reggio Emilia montagna interna Cereals 3,188 240,03 Reggio Emilia collina interna Oil seeds 2,989 438,66 Reggio Emilia pianura Oil seeds 4,124 605,23 Modena montagna interna Cereals 3,834 288,67 Modena collina interna Oil seeds 3,599 528,18 Modena pianura Oil seeds 4,209 617,70 Bologna montagna interna Cereals 4,360 328,28 Bologna collina interna Oil seeds 3,277 480,92 Bologna pianura Oil seeds 3,890 570,88 Ferrara pianura Oil seeds 4,590 673,61 Ravenna collina interna Oil seeds 3,366 493,98 Ravenna pianura Oil seeds 3,644 534,78 ForlÃ ¬ montagna interna Cereals 2,828 212,93 ForlÃ ¬ Ã¯ £ § Rimini collina interna Oil seeds 3,190 468,15 ForlÃ ¬ Ã¯ £ § Rimini collina litoranea Oil seeds 3,125 458,62 ForlÃ ¬ Ã¯ £ § Rimini pianura Oil seeds 3,426 502,79 Massa Carrara montagna interna Cereals 5,659 426,08 Massa Carrara montagna litoranea Cereals 7,970 600,08 Massa Carrara collina interna Cereals 5,952 448,14 Lucca montagna litoranea Cereals 5,320 400,56 Lucca montagna interna Cereals 3,437 258,78 Lucca pianura Oil seeds 3,135 460,08 Pistoia montagna interna Oil seeds 3,536 518,93 Pistoia collina interna Oil seeds 3,495 512,92 Firenze Ã¯ £ § Prato montagna interna Oil seeds 2,971 436,01 Firenze Ã¯ £ § Prato collina interna Oil seeds 2,695 395,51 Firenze pianura Oil seeds 2,873 421,63 Livorno collina litoranea Oil seeds 3,089 453,33 Pisa collina interna Oil seeds 2,850 418,26 Pisa collina litoranea Oil seeds 2,848 417,96 Pisa pianura Oil seeds 2,947 432,49 Arezzo montagna interna Oil seeds 2,967 435,43 Arezzo collina interna Oil seeds 2,816 413,27 Siena montagna interna Oil seeds 2,560 375,70 Siena collina interna Oil seeds 3,027 444,23 Grosseto montagna interna Oil seeds 2,478 363,66 Grosseto collina interna Oil seeds 3,013 442,18 Grosseto collina litoranea Oil seeds 2,961 434,55 Grosseto pianura Oil seeds 3,040 446,14 Perugia montagna interna Oil seeds 2,964 434,99 Perugia collina interna Oil seeds 3,003 440,71 Terni montagna interna Oil seeds 3,837 563,11 Terni collina interna Oil seeds 3,103 455,39 Pesaro Urbino montagna interna Oil seeds 2,979 437,19 Pesaro Urbino collina interna Oil seeds 3,005 441,00 Pesaro Urbino collina litoranea Oil seeds 3,066 449,96 Ancona montagna interna Oil seeds 3,099 454,80 Ancona collina interna Oil seeds 3,122 458,17 Ancona collina litoranea Oil seeds 3,160 463,75 Macerata montagna interna Oil seeds 3,075 451,28 Macerata collina interna Oil seeds 3,218 472,26 Macerata collina litoranea Oil seeds 3,207 470,65 Ascoli Piceno montagna interna Cereals 3,446 259,46 Ascoli Piceno collina interna Oil seeds 3,054 448,20 Ascoli Piceno collina litoranea Oil seeds 3,067 450,10 Viterbo collina interna Oil seeds 3,027 444,23 Viterbo pianura Oil seeds 3,239 475,35 Rieti montagna interna Oil seeds 3,352 491,93 Rieti collina interna Oil seeds 3,186 467,57 Roma montagna interna Oil seeds 3,016 442,62 Roma collina interna Oil seeds 3,114 457,00 Roma collina litoranea Oil seeds 3,138 460,52 Roma pianura Oil seeds 3,133 459,79 EN Official Journal of the European Communities14. 2. 98 L 42/25 Member State Region Reference Yield(t/ha) Final reference amount (ECU/ha) Latina montagna interna Oil seeds 2,662 390,67 Latina collina interna Oil seeds 3,637 533,75 Latina collina litoranea Cereals 4,697 353,65 Latina pianura Oil seeds 3,398 498,68 Frosinone montagna interna Oil seeds 2,401 352,36 Frosinone collina interna Oil seeds 3,305 485,03 LAquila montagna interna Oil seeds 3,038 445,85 Teramo montagna interna Oil seeds 2,849 418,11 Teramo collina interna Oil seeds 3,003 440,71 Teramo collina litoranea Oil seeds 3,104 455,53 Pescara montagna interna Cereals 3,323 250,20 Pescara collina interna Oil seeds 2,976 436,75 Pescara collina litoranea Oil seeds 3,108 456,12 Chieti montagna interna Cereals 2,443 183,94 Chieti collina interna Oil seeds 2,850 418,26 Chieti collina litoranea Oil seeds 3,098 454,65 Campobasso montagna interna Oil seeds 2,875 421,93 Campobasso collina interna Oil seeds 2,981 437,48 Campobasso collina litoranea Oil seeds 2,983 437,78 Isernia montagna interna Cereals 3,005 226,25 Isernia collina interna Cereals 3,788 285,21 Caserta montagna interna Oil seeds 4,000 587,03 Caserta collina interna Oil seeds 2,712 398,00 Caserta collina litoranea Oil seeds 3,237 475,05 Caserta pianura Oil seeds 3,176 466,10 Benevento collina interna Oil seeds 2,763 405,49 Benevento montagna interna Oil seeds 2,941 431,61 Napoli collina interna Oil seeds 3,560 522,45 Napoli collina litoranea Cereals 5,316 400,26 Napoli pianura Cereals 8,209 618,08 Avellino montagna interna Oil seeds 2,901 425,74 Avellino collina interna Cereals 3,809 286,79 Salerno montagna interna Cereals 1,842 138,69 Salerno collina interna Oil seeds 3,760 551,81 Salerno collina litoranea Cereals 2,087 157,14 Salerno pianura Oil seeds 3,656 536,54 Foggia montagna interna Oil seeds 2,898 425,30 Foggia collina interna Oil seeds 2,897 425,15 Foggia collina litoranea Cereals 2,485 187,10 Foggia pianura Oil seeds 2,901 425,74 Bari collina interna Oil seeds 2,916 427,94 Bari pianura Cereals 1,535 115,57 Taranto collina litoranea Oil seeds 3,121 458,03 Taranto pianura Oil seeds 2,783 408,42 Brindisi collina litoranea Cereals 1,154 86,89 Brindisi pianura Oil seeds 3,970 582,62 Lecce pianura Oil seeds 3,637 533,75 Potenza montagna interna Cereals 1,611 121,30 Potenza montagna litoranea Cereals 1,601 120,54 Potenza collina interna Oil seeds 2,458 360,73 Matera montagna interna Oil seeds 2,444 358,67 Matera collina interna Oil seeds 2,508 368,07 Matera pianura Oil seeds 2,788 409,16 Cosenza montagna interna Oil seeds 4,000 587,03 Cosenza montagna litoranea Cereals 1,632 122,88 Cosenza collina interna Oil seeds 2,758 404,76 Cosenza collina litoranea Cereals 1,451 109,25 Cosenza pianura Oil seeds 3,185 467,42 Catanzaro Ã¯ £ § Crotone Ã¯ £ § Vibo Valentia montagna interna Oil seeds 3,375 495,30 Catanzaro Ã¯ £ § Crotone Ã¯ £ § Vibo Valentia collina interna Cereals 2,074 156,16 Catanzaro Ã¯ £ § Crotone Ã¯ £ § Vibo Valentia collina litoranea Cereals 1,861 140,12 Catanzaro Ã¯ £ § Crotone pianura Cereals 1,664 125,29 Reggio Calabria montagna interna Cereals 1,702 128,15 Reggio Calabria montagna litoranea Cereals 1,612 121,37 EN Official Journal of the European Communities 14. 2. 98L 42/26 Member State Region Reference Yield(t/ha) Final reference amount (ECU/ha) Reggio Calabria collina litoranea Cereals 1,697 127,77 Reggio Calabria pianura Cereals 2,678 201,63 Trapani collina interna Cereals 1,706 128,45 Trapani collina litoranea Cereals 1,606 120,92 Trapani pianura Cereals 1,606 120,92 Palermo montagna interna Cereals 1,918 144,41 Palermo montagna litoranea Cereals 1,610 121,22 Palermo collina interna Cereals 1,584 119,26 Palermo collina litoranea Cereals 1,556 117,16 Palermo pianura Cereals 1,507 113,47 Messina montagna interna Cereals 1,278 96,22 Messina montagna litoranea Cereals 1,222 92,01 Messina collina litoranea Cereals 1,289 97,05 Agrigento montagna interna Cereals 1,669 125,66 Agrigento collina interna Cereals 1,512 113,84 Agrigento collina litoranea Cereals 1,333 100,37 Agrigento pianura Cereals 1,667 125,51 Caltanissetta collina interna Cereals 1,333 100,37 Caltanissetta collina litoranea Cereals 1,080 81,32 Caltanissetta pianura Cereals 1,027 77,33 Enna montagna interna Cereals 1,100 82,82 Enna collina interna Oil seeds 2,397 351,78 Catania montagna interna Oil seeds 2,922 428,82 Catania montagna litoranea Cereals 5,000 376,46 Catania collina interna Oil seeds 2,326 341,36 Catania collina litoranea Oil seeds 2,575 377,90 Catania pianura Oil seeds 2,509 368,21 Ragusa collina interna Cereals 2,200 165,64 Ragusa collina litoranea Cereals 2,584 194,56 Ragusa pianura Cereals 3,590 270,30 Siracusa collina interna Cereals 1,362 102,55 Siracusa collina litoranea Oil seeds 2,700 396,24 Siracusa pianura Oil seeds 2,625 385,24 Sassari montagna interna Cereals 1,750 131,76 Sassari collina interna Cereals 1,667 125,51 Sassari collina litoranea Cereals 1,752 131,91 Sassari pianura Oil seeds 3,999 586,88 Nuoro montagna interna Cereals 1,350 101,65 Nuoro collina interna Cereals 1,536 115,65 Nuoro collina litoranea Cereals 1,772 133,42 Cagliari collina interna Oil seeds 4,000 587,03 Cagliari collina litoranea Oil seeds 4,000 587,03 Cagliari pianura Oil seeds 3,904 572,94 Oristano collina interna Oil seeds 2,991 438,95 Oristano pianura Oil seeds 4,000 587,03 Luxembourg: Oil seeds 2,700 441,40 Nederland: 1 Cereals 7,100 595,50 2 Cereals 5,000 419,36 Ã sterreich: Oil seeds 2,74 447,94 Portugal: Sequeiro S-C.1 Cereals 1,550 130,00 S-C.2 Cereals 1,100 92,26 S-C.3 Cereals 2,150 180,33 S-C.4 Cereals 3,500 293,55 S-C.5 Cereals 2,750 230,65 S-M.1 Cereals 2,000 167,75 S-A.1 Cereals 3,800 318,72 EN Official Journal of the European Communities14. 2. 98 L 42/27 Member State Region Reference Yield(t/ha) Final reference amount (ECU/ha) Regadio R-C.1 Cereals 8,500 712,92 R-C.2 Cereals 7,000 587,11 R-C.3 Cereals 4,400 369,04 R-C.4 Cereals 2,400 201,29 R-C.5 Cereals 7,200 603,88 R-C.6 Cereals 5,200 436,14 R-C.7 Cereals 5,800 486,46 R-C.8 Cereals 4,600 385,82 R-C.9 Cereals 3,300 276,78 R-M.1 Cereals 4,400 369,04 Suomi: Oil seeds 1,59 259,93 Sverige: Zone 1 Oil seeds 2,674 437,15 Zone 2 Oil seeds 2,259 369,30 Zone 3 Cereals 4,147 347,82 Zone 4 Cereals 3,626 304,12 Zone 5 Cereals 2,875 241,13 United Kingdom: England Oil seeds 3,080 470,19 Wales Oil seeds 3,140 479,35 Northern Ireland Oil seeds 2,920 445,76 Scotland (LFA) Oil seeds 2,840 433,55 Scotland (remainder) Oil seeds 3,450 526,67